In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-1389V
                                        UNPUBLISHED


    JEROME DACURAWAT,                                       Chief Special Master Corcoran

                        Petitioner,                         Filed: September 13, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Guillain-Barre Syndrome (GBS)
                       Respondent.


Mark Peyser Friedlander, Jr., Friedlander & Friedlander, P.C., McLean, VA, for
Petitioner.

Jennifer A. Shah, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On May 24, 2021, Jerome Dacurawat filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a Table injury – Guillain-Barre
Syndrome (GBS) – as a result of his January 25, 2020 influneza (“flu”) vaccination.
Petition at 1. Petitioner further alleges that that there has been no prior award or
settlement of a civil action on his behalf as a result of his injury. See Petition ¶¶ 12-13.

      On September 12, 2022, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent indicates as follows:
1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Medical personnel at the Division of Injury Compensation Programs
       (“DICP”), Department of Health and Human Services, have reviewed the
       petition and medical records filed in this case. It is respondent’s position that
       petitioner has satisfied the criteria set forth in the Vaccine Injury Table
       (“Table”) and the Qualifications and Aids to Interpretation (“QAI”) for GBS,
       with onset of symptoms from three to forty-two days following flu vaccination
       and:

                  (A) Bilateral flaccid limb weakness and decreased or
                  absent deep tendon reflexes in weak limbs; (B) A
                  monophasic illness pattern; (C) An interval between onset
                  and nadir of weakness between 12 hours and 28 days; (D)
                  Subsequent clinical plateau (the clinical plateau leads to
                  either stabilization at the nadir of symptoms, or
                  subsequent improvement without significant relapse;
                  however, death may occur without a clinical plateau); and,
                  (E) The absence of an identified more likely alternative
                  diagnosis.

Id. at 4-5 (citing 42 C.F.R. § 100.3(a)(XIV)(D), (c)(15)). Respondent further agrees that

       [wi]th respect to other statutory and jurisdictional issues, the records show
       that the case was timely filed, the vaccine was received in the United States,
       and petitioner satisfies the statutory severity requirement because the
       residual effects or complications of his injury continued for more than six
       months after vaccine administration.

Id. at 5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                          s/Brian H. Corcoran
                                                          Brian H. Corcoran
                                                          Chief Special Master




                                              2